Citation Nr: 0602101	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.  The appellant is the veteran's widow.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
Throughout the claims process, the appellant has contended 
that the veteran's sepsis was related to residuals of his 
cold injury during World War II.  

In this case, the death certificate shows that the veteran 
died in May 2003, at the age of 83; the immediate cause of 
death was sepsis, due to or the consequence of chronic renal 
failure.  No underlying causes of death were listed.  An 
autopsy was performed.  On further review by the Board, it is 
evident that the autopsy report, noted to have been available 
prior to the completion of the death certificate, was never 
associated with the claims file.  This must be accomplished.

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, and for residuals of a 
cold injury to the bilateral feet.  The evidence of record 
shows that the veteran underwent multiple surgeries for 
peripheral vascular disease of the bilateral feet, the most 
recent in June 2002 and August 2002.  Operative reports from 
these surgeries, as well as followup treatment records, noted 
that the veteran had postoperative tissue and skin problems 
in his feet, to include gangrenous changes in his left great 
toe.  The VA opinion stated that the veteran's chronic renal 
failure was not related to the veteran's service-connected 
bilateral foot disability; however, an opinion as to whether 
the service-connected disability, residuals of cold injury to 
the bilateral feet, caused or aggravated the veteran's 
sepsis, which was the immediate cause of death.  As such, the 
Board finds this opinion insufficient in rendering a decision 
in this appeal, and as such, the Board finds that there is 
insufficient evidence with which to make a determination in 
this case.  38 C.F.R. § 3.159 (2005).

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must request a copy of the 
veteran's May 2003 VA autopsy report 
from the appropriate records 
depository.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain the 
autopsy report, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) state that the RO was 
unable to obtain the autopsy report; 
(b) briefly explain the efforts that 
the RO made to obtain it; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The appellant and her representative 
must then be given an opportunity to 
respond.

2.  When the above development has been 
completed, the entire claims file must 
be made available and reviewed by the 
VA examiner who gave the December 2003 
nexus opinion.  If the VA examiner who 
gave the opinion is unavailable, the 
claims file shall be forwarded to 
another VA examiner.  An opinion must 
be provided as to whether the veteran's 
stated cause of death, sepsis, was 
caused by, or aggravated by, his 
service-connected bilateral foot 
disability.  The examiner must also 
provide an opinion as to whether there 
were debilitating effects due to the 
service-connected bilateral foot 
disability that made the veteran 
materially less capable of resisting 
the effects of the fatal disease, or 
whether a service-connected disability 
had material influence in accelerating 
death, thereby contributing 
substantially or materially to the 
cause of death.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and her representative.  After the 
appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF AGE.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

